
	
		I
		111th CONGRESS
		1st Session
		H. R. 4155
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permit the
		  issuance of tax-exempt bonds for financing clean energy improvements under
		  State and local property assessed clean energy programs.
	
	
		1.Short titleThis Act may be cited as the
			 Property Assessed Clean Energy Tax Benefits Act of
			 2009.
		2.Property Assessed
			 Clean Energy Bonds
			(a)In
			 generalSection 144 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Property assessed
				clean energy bondsFor
				purposes of this part—
						(1)In
				generalThe term property assessed clean energy bond
				means any bond issued as part of an issue 95 percent or more of the net
				proceeds of which are to be used to finance clean energy improvements under a
				qualified property assessed clean energy program.
						(2)Qualified
				property assessed clean energy programFor purposes of this
				subsection—
							(A)In
				generalThe term qualified property assessed clean energy
				program means a program of a State or local government (or a political
				subdivision thereof) under which such State or local government finances clean
				energy improvements with respect to any building in exchange for an assessment
				with respect to such building under an agreement which—
								(i)is
				between the State or local government and the owner of the building,
								(ii)provides for an
				initial energy use audit of the building with respect to which clean energy
				improvements are to be made,
								(iii)requires
				disclosure of the State or local government’s estimate of utility savings for
				any proposed clean energy improvements,
								(iv)provides that the
				State or local government shall arrange and finance any clean energy
				improvements, and
								(v)specifies the term
				and rate of assessment with respect to the building for such clean energy
				improvements.
								(B)Clean energy
				improvementsFor purposes of
				this subsection—
								(i)In
				generalThe term clean energy improvements means any
				distributed generation renewable energy sources, energy efficiency
				improvements, or water efficiency improvements which—
									(I)are permanently
				fixed to the building, and
									(II)will result in a
				20 percent savings from the previous level of consumption with respect to the
				building as determined in the energy audit described in subparagraph
				(A)(ii).
									(ii)Special rule
				relating to distributed generation renewable energy sourcesA distributed generation renewable energy
				source shall not be treated as a clean energy improvement with respect to a
				building unless energy efficiency improvements or water efficiency improvements
				are made with respect to such building under the
				program.
								.
			(b)Treated as
			 qualified bondParagraph (1) of section 141(e) of such Code is
			 amended by striking or at the end of subparagraph (F), by
			 striking the period at the end of subparagraph (G) and inserting ,
			 or, and by adding at the end the following new subparagraph:
				
					(H)a property assessed clean energy
				bond.
					.
			(c)Clerical
			 amendments
				(1)The heading of section 144 of such Code is
			 amended by striking bond. and inserting bond; property assessed clean energy
			 bond.
				(2)The item relating
			 to section 144 in the table of sections for subpart A of part IV of subchapter
			 B of chapter 1 of such Code is amended to read as follows:
					
						
							Sec. 144. Qualified small issuer bond;
				qualified student loan bond; qualified development bond; property assessed
				clean energy
				bond.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
